

Exhibit 10.3



RESTRICTED STOCK AWARD AGREEMENT FOR
CHESAPEAKE ENERGY CORPORATION
LONG TERM INCENTIVE PLAN


THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) entered into as of the
grant date set forth on the attached Notice of Grant of Award and Award
Agreement (the “Notice”), by and between Chesapeake Energy Corporation, an
Oklahoma corporation (the “Company”), and the participant named on the Notice
(the “Participant”);
W I T N E S S E T H:
WHEREAS, the Participant is an Employee, and it is important to the Company that
the Participant be encouraged to remain an Employee; and
WHEREAS, the Company has previously adopted the Chesapeake Energy Corporation
2014 Long Term Incentive Plan (the “Plan”) effective as of June 13, 2014; and
WHEREAS, the Company has awarded the Participant shares of Common Stock under
the Plan, as set forth on the Notice, subject to the terms and conditions of
this Agreement; and
NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants herein contained, the Participant and the Company agree as follows:
1.The Plan. The Plan, a copy of which has been made available to the
Participant, is hereby incorporated by reference herein and made a part hereof
for all purposes, and when taken with this Agreement shall govern the rights of
the Participant and the Company with respect to the Award (as defined below).
Any capitalized terms used but not defined in this Agreement have the same
meanings given to them in the Plan.
2.Grant of Award. The Company hereby awards to the Participant the number of
shares of Common Stock set forth on the Notice, on the terms and conditions set
forth herein and in the Plan (the “Award”).
3.Terms of Award.
(a)Escrow of Shares. A certificate, or book-entry equivalent representing the
shares of Common Stock subject to the Award (the “Restricted Stock”) shall be
issued in the name of the Participant and shall be escrowed with the Secretary
of the Company (the “Escrow Agent”) subject to removal of the restrictions
placed thereon or forfeiture pursuant to the terms of this Agreement.
(b)Vesting. The shares of Restricted Stock will vest based on the Participant’s
continuous employment with the Company, a Subsidiary or Affiliated Entity in
accordance with the vesting schedule set forth on the Notice. Once vested
pursuant to the terms of this Agreement, the Restricted Stock shall be deemed
“Vested Stock.”




--------------------------------------------------------------------------------





(c)Voting Rights and Dividends. Subject to the restrictions on transfer and
forfeiture set forth in this Agreement, the Participant will have customary
rights of a shareholder attributable to the shares of Restricted Stock issued in
an Award pursuant to this Agreement, including the rights to vote and to receive
dividends on the shares. Participant appoints the Company to be Participant’s
agent to receive for Participant dividends on shares based on record dates that
occur while the shares are subject to restriction under this Agreement. The
Company will transmit such dividends, net of required taxes pursuant to Section
5, to or for the account of Participant in such manner as the Company
determines; provided that the Participant is an Employee as of the dividend
payment date.
(d)Vested Stock - Removal of Restrictions. Upon Restricted Stock becoming Vested
Stock, all restrictions shall be removed from the Stock and the Secretary of the
Company shall deliver to the Participant shares either in certificate form or
via D.W.A.C. (delivery/withdrawal at custodian) representing such Vested Stock
free and clear of all restrictions, except for any applicable securities laws
restrictions or restrictions pursuant to the Company’s Insider Trading Policy.
(e)Forfeiture. Restricted Stock that does not become Vested Stock pursuant to
the terms of this Agreement shall be absolutely forfeited and the Participant
shall have no future interest therein of any kind whatsoever. In the event the
Participant’s employment with or service to the Company, a Subsidiary or an
Affiliated Entity terminates prior to all shares of Restricted Stock becoming
Vested Stock, then such unvested shares of Restricted Stock shall be absolutely
forfeited on the date of termination and the Participant shall have no further
interest therein of any kind whatsoever.
(f)Acceleration of Vesting on Death, Disability, Retirement or Involuntary
Termination. This Award shall become fully vested upon Participant’s date of
termination if the Participant’s termination occurs by reason of Participant’s
death. The Committee may also, in its discretion, accelerate the vesting of the
Restricted Stock in the event of the Participant’s Disability or termination of
service due to retirement or involuntary termination (as determined by the
Committee in its sole discretion).
4.Nontransferability of Award. Restricted Stock is not transferable other than
by will or the laws of descent and distribution. Any attempted sale, assignment,
transfer, pledge, hypothecation or other disposition of, or the levy of
execution, attachment or similar process upon, Restricted Stock contrary to the
provisions hereof shall be void and ineffective, shall give no right to any
purported transferee, any may, at the sole discretion of the Committee, result
in forfeiture of the Restricted Stock involved in such attempt.
5.Withholding. The Company may make such provision as it may deem appropriate
for the withholding of any applicable federal, state or local taxes that it
determines it may be obligated to withhold or pay in connection with the vesting
of the Restricted Stock or any election made by the Participant. Required
withholding taxes as determined by the Company associated with this Award must
be paid in cash unless the Committee requires the Participant to pay such
withholding taxes by directing the Company to withhold from the Award the number
of shares of Common Stock having a Fair Market Value on the date of vesting
equal to the amount of required withholding taxes. The Company in its sole

 
2
 

--------------------------------------------------------------------------------



discretion may also withhold any required taxes from dividends paid on the
Restricted Stock.
6.Notification of 83(b) Election. In the event the Participant elects to make an
83(b) election with respect to this Award, the Participant must provide the
Company notice of such election at the same time the election is filed with the
Internal Revenue Service. The Participant must also tender to the Company
payment of the required withholding taxes associated with such election. In the
event the Participant makes an 83(b) election without consulting with the
Company as to the payment of required withholding taxes, the Company may
withhold from other payments to the Participant amounts necessary to effect the
required withholding.
7.Amendments. This Award Agreement may be amended by a written agreement signed
by the Company and the Participant; provided that the Committee may modify the
terms of this Award Agreement without the consent of the Participant in any
manner that is not adverse to the Participant.
8.Securities Law Restrictions. This Award shall be vested and common stock
issued only in compliance with the Securities Act of 1933, as amended (the
“Act”), and any other applicable securities law, or pursuant to an exemption
therefrom. If deemed necessary by the Company to comply with the Act or any
applicable laws or regulations relating to the sale of securities, the
Participant at the time of vesting and as a condition imposed by the Company,
shall represent, warrant and agree that the shares of Common Stock subject to
the Award are being acquired for investment and not with any present intention
to resell the same and without a view to distribution, and the Participant
shall, upon the request of the Company, execute and deliver to the Company an
agreement to such a fact. The Participant acknowledges that any stock
certificate representing Common Stock acquired under such circumstances will be
issued with a restricted securities legend.
9.Protection of Business.
(a)    Non-Solicitation. Participant covenants that during the term of his/her
employment and for an eighteen (18) month period immediately following the
termination of his/her employment for whatever reason, Participant will neither
directly nor indirectly induce or attempt to induce any employee of the Company
to terminate his or her employment to go to work for any other entity or third
party. Participant further agrees that during his/her employment hereunder, and
for a period of one (1) year thereafter, Participant shall not directly solicit
or contact any established client or customer of the Company with a view to
inducing or encouraging such established client or customer to discontinue or
curtail any business relationship with the Company. Participant further agrees
that he/she will not directly request or advise any established clients,
customers or suppliers of the Company to withdraw, curtail or cancel their
business with the Company.
(b)    Non-Disclosure of Confidential and Proprietary Information. Participant
recognizes that, as a result of his/her employment, he/she will have access to
confidential information, trade secrets, proprietary methods and other data
which is the property of and integral to the operation and success of the
Company and therefore agrees to be bound by the provisions of this Agreement,
which the parties agree and acknowledge to be reasonable.

 
3
 

--------------------------------------------------------------------------------



Participant acknowledges that he/she will obtain unique benefits from his/her
employment and the provisions contained in this Agreement are reasonably
necessary to protect the Company’s legitimate business interests, which include,
among other things, the substantial relationships between the Company and its
clients, referral sources, employees, customers and vendors as well as the
goodwill established with these parties over a protracted period of time.
Participant agrees that he/she will not divulge to any person; use to the
detriment of the Company; or use in any business competitive with or similar to
any business of the Company, any of the Company’s trade secrets and/or the
Company’s confidential and proprietary information at any time during the term
of Participant’s employment or thereafter. A trade secret shall include any
formula, pattern, device or compilation of information used by the Company in
its business. Trade secrets as well as confidential and proprietary information
shall also include, without limitation, internal well valuations, compilation of
documents necessary to prepare well valuations, geological data and
interpretation of geological data obtained, expectations concerning well
profitability, production information, test results, economic projections,
financial reports, income statements, balance sheets, general ledgers, accounts
receivable, business plans, contracts with customers, suppliers and affiliated
companies, the identity of customers and suppliers, and information reflecting
their interests, preferences, credit-worthiness, risk characteristics, likely
receptivity to solicitation for participation in various transactions, as well
as any other business information obtained by Participant, during the course of
employment.
10.Participant Misconduct. Notwithstanding anything in the Plan or this
Agreement to the contrary, the Committee shall have the authority to determine
that in the event of serious misconduct by the Participant (including violations
of this Agreement, employment agreements, confidentiality or other proprietary
matters) or any activity of a Participant in competition with the business of
the Company or any Subsidiary or Affiliated Entity, the Award may be cancelled,
in whole or in part, whether or not vested. The determination of whether a
Participant has engaged in a serious breach of conduct or any activity in
competition with the business of the Company or any Subsidiary or Affiliated
Entity shall be determined by the Committee in good faith and in its sole
discretion.
11.Notices. All notices or other communications relating to the Plan and this
Agreement as it relates to the Participant shall be in electronic or written
form. If in writing, such notices shall be deemed to have been made (a) if
personally delivered in return for a receipt, (b) if mailed, by regular U.S.
mail, postage prepaid, by the Company to the Participant at his last known
address evidenced on the payroll records of the Company or (c) if provided
electronically, provided to Participant at his e-mail address specified in the
Company’s or its Affiliated Entity’s records or as other specified pursuant to
and in accordance with the Committee’s applicable administrative procedures.
12.Binding Effect and Governing Law. This Agreement shall be (i) binding upon
and inure to the benefit of the parties hereto and their respective heirs,
successors and assigns except as may be limited by the Plan and (ii) governed
and construed under the laws of the State of Oklahoma.
13.Captions. The captions of specific provisions of this Agreement are for
convenience and reference only, and in no way define, describe, extend or limit
the scope of this Agreement or the intent of any provision hereof.

 
4
 

--------------------------------------------------------------------------------





14.Counterparts. This Agreement may be executed in any number of identical
counterparts, each of which shall be deemed an original for all purposes, but
all of which taken together shall form but one agreement.



 
5
 

--------------------------------------------------------------------------------



Notice of Grant of Award and Award Agreement




Chesapeake Energy Corporation
6100 North Western Avenue
Oklahoma City, OK 73118
ID: 73-1395733


 
 
 
<NAME>
Award Number:
____________________
<ADDRESS>
Plan:
2014 LTIP
<ADDRESS>
ID:
____________________
 
 
 







Effective <date>, you have been granted an award of <number> shares of
Chesapeake Energy Corporation (the Company) common stock.  These shares are
restricted until the vest date(s) shown below.


The current total value of the award is $_____________.


The award will vest in increments on the date(s) shown [three equal annual
installments].


 
Restricted Stock Awards
Vesting Date
 
 
_____
mm/dd/yyyy
 
 
_____
mm/dd/yyyy
 
 
_____
mm/dd/yyyy
 



By your signature and the Company's signature below, you and the Company agree
that this award is granted under and governed by the terms and conditions of the
Company's 2014 Long Term Incentive Plan as amended and the Award Agreement, all
of which are attached and made a part of this document.




By: _______________________________
_________________________________
      Chesapeake Energy Corporation
Participant
 
 
 
 
Date: ______________________________
Date: ____________________________
 
 




